787 F.2d 588
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DAVID L. CAMPBELL, Plaintiff-Appellantv.SPRENGER, OLSON & SHUTES, Defendant-Appellee.
85-3116
United States Court of Appeals, Sixth Circuit.
3/7/86

APPEAL DISMISSED
S.D.Ohio
ORDER
BEFORE:  KENNEDY, CONTIE and RYAN, Circuit Judges.


1
This matter is before the Court for consideration of a document tendered by appellee, construed as a motion to dismiss the appeal.  Appellant has responded in opposition thereto.


2
Appellant filed a complaint in the District Court for the Southern District of Ohio seeking enforcement of a consent decree which entitled appellant to a monetary award of damages, entered in the District Court for the Northern District of Illinois.  The complaint was dismissed for lack of jurisdiction.


3
Proof has been filed with this Court that the funds to which appellant was entitled pursuant to the consent decree have been distributed to him.  Therefore it is ORDERED that this appeal be and hereby is dismissed as moot.